in re omni



















COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH





NO. 2-03-365-CV





IN RE OMNI HOTELS MANAGEMENT 

CORPORATION AND

OMNI HOTELS FRANCHISING 

COMPANY, L.L.C.





------------



FROM PROBATE COURT NO. ONE OF TARRANT COUNTY



------------



MEMORANDUM OPINION
(footnote: 1) AND JUDGMENT



------------

Relators filed an emergency motion to stay certain proceedings in the trial court.
(footnote: 2)  They did not file a petition seeking extraordinary relief,
(footnote: 3) although they claim in the motion that they will file a petition for mandamus later.  An appellate court cannot grant temporary relief under rule 52.10 unless an original proceeding has first been filed.
(footnote: 4)  Implicit in rule 52.10 is the necessity for a petition to be filed before our court can grant emergency relief.
(footnote: 5)  At this point, there is no controversy before this court.
(footnote: 6)
	We therefore dismiss Relators’ emergency motion for want of jurisdiction without prejudice to refiling it if and when an original proceeding is actually commenced.
(footnote: 7)
								PER CURIAM

PANEL B:	DAUPHINOT and HOLMAN, JJ.

DELIVERED:  December 18, 2003

FOOTNOTES
1:See
 
Tex. R. App. P.
 47.4.


2:See
 
Tex. R. App. P.
 52.10.


3:See
 
Tex. R. App. P.
 52.1.


4:In re Ramirez
, No. 13-03-00119-CV, 2003 WL 898751, at *1 (Tex. App.—Corpus Christi Feb. 27, 2003, orig. proceeding); 
In re Kelleher
, 999 S.W.2d 51, 52 (Tex. App.—Amarillo 1999, orig. proceeding); 
see
 
Tex. R. App. P.
 52.1, 52.10.


5:Ramirez
, 2003 WL 898751, at *1; 
see
 
Tex. R. App. P.
 52.10.


6:See Kelleher
, 999 S.W.2d at 52.


7:See Ramirez
, 2003 WL 898751, at *1, 
Kelleher
, 999 S.W.2d at 52.